Citation Nr: 1749341	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A Travel Board hearing was held at the RO in September 2014 before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been added to the record. 

The Board notes that additional evidence has been associated with the claims file since the last issuance of the supplemental statement of the case (SSOC) in November 2015. However, given the completely favorable disposition in this case, there is no prejudice to the Veteran in considering the evidence in the first instance. 


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease with spondylosis was caused by his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017). 

Initially, the Board notes that with regard to the Veteran's pre-existing "lumbar lordosis", the October 2015 VA examiner explained that lumbar lordosis is not a diagnosis and does not present a disability. Instead, it is a clinical finding based on inspection of the back. The examiner explained that there was no record of x-rays being taken at the time of enlistment and there is nothing in the evidence of record to suggest that lumbar lordosis increased in severity during service. Additionally, there was no objective evidence of lumbar lordosis on examination. There is no evidence that the Veteran had lumbar lordosis as a diagnosed disability at any point during the appeal. Thus, the Board finds that service connection is not warranted for lumbar lordosis.

However, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine. Additionally, he has stated that his military occupational specialty (MOS) as a helicopter mechanic required heavy lifting and twisting which caused his back to hurt. Therefore, the Board finds that the first and second element of service connection is met.

The remaining question therefore becomes whether there is a so-called "nexus" between the Veteran's degenerative disc disease and service. There are several medical opinions of record addressing this requirement.

In October 2013, the Veteran's VA physician (Dr. J.A.F.) explained that the Veteran had been diagnosed with lumbar spondylosis and that the condition was the cause of his back pain. The doctor opined that the spondylosis "appears to have started while in active duty and [the Veteran's] years of military duty contributed to his lumbar spondylosis." A February 2014 letter by Dr. J.A.F. indicated that he had reviewed medical records related to the Veteran's military service, as well as records of treatment the Veteran underwent. The doctor described a Magnetic Resonance Imaging (MRI) test the Veteran underwent in December 2013, and once again concluded that the Veteran's years of military duty contributed to his lumbar spondylosis. The doctor then opined that the Veteran's spinal spondylosis was more likely than not related to his active military service. Finally, in September 2014, Dr. J.A.F. described the type of work the Veteran performed as a helicopter mechanic while in service, and concluded that the heavy lifting required by that position contributed to the Veteran's spondylosis.

The Veteran underwent a VA examination in October 2015. The examiner opined that that the Veteran's back condition is best characterized as lumbar spine degenerative disc disease, as opposed to lumbar spondylosis. Based on review of available records, medical literature review and clinical evaluation of the Veteran, the examiner opined that it was less likely than not that the Veteran's degenerative disc disease is related to the lumbar lordosis noted on preinduction physical. As rationale, the examiner stated that the Veteran's service treatment records were silent for a back injury or back condition during his active duty service. The Veteran had numerous reports of medical examinations throughout his military service and none have a diagnosis concerning the back. The examiner noted that outside medical records show that the Veteran complained of a 15-20 year history of low back pain in 2000 which would date the onset of symptoms approximately 12 years after his separation from the military and therefore there is no nexus to connect his current back condition to his military service.

Here, the Veteran's VA physician considered the Veteran's lay statements as well as his entire claims file and opined that it was at least as likely as not that the Veteran's lumbar spondylosis, which was later recharacterized as degenerative disc disease, was related to the bending and twisting he was required to do as a helicopter mechanic. Alternatively, the October 2015 VA examiner opined that the Veteran's disability was less likely than not related to his service given his lack of in-service complaints.

While the Veteran's VA physician and the October 2015 VA examiner came to different conclusions, the Board finds both of these examination reports probative. Specifically, both examiners considered the Veteran's entire claims file and provided clear conclusions with supporting rationale. See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran's VA physician indicated that his active duty service "contributed to" his spondylosis, as opposed to "caused" it. However, the examiner additionally stated that the Veteran's spondylosis was at least as likely as not caused by the Veteran's active duty service. In viewing the opinion in its full context, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the examiner directly related the Veteran's current diagnosis to his active duty service. See Lee v. Brown, 10 Vet. App. 336, 338 (1997) (finding that an opinion should be viewed in its full context and not characterized by the medical professional's choice of words).

Thus, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current lumbar spine degenerative disc disease is related to service. Therefore, service connection is warranted for this disability.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


